MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
regarded as precedent or cited before any                   Mar 09 2017, 8:04 am
court except for the purpose of establishing
                                                                 CLERK
the defense of res judicata, collateral                      Indiana Supreme Court
                                                                Court of Appeals
estoppel, or the law of the case.                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer D. Wilson Reagan                                Curtis T. Hill, Jr.
Wilson & Wilson                                          Attorney General of Indiana
Greenwood, Indiana                                       Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ira Steven Link,                                         March 9, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         41A01-1605-CR-1003
        v.                                               Appeal from the Johnson Superior
                                                         Court
State of Indiana,                                        The Honorable Lance D. Hamner,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         41D03-1505-F3-20



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 1 of 9
[1]   Ira Link appeals his sentences for two counts of rape as level 3 felonies,

      burglary as a level 3 felony, criminal confinement as a level 5 felony, and being

      a repeat sexual offender. Link raises one issue which we revise and restate as

      whether his sentence is inappropriate in light of the nature of the offenses and

      the character of the offender. We affirm.


                                      Facts and Procedural History

[2]   On May 1, 2015, Link noticed a lawnmower and open garage door of a home

      in Greenwood, approached the residence and knocked on the door, and then

      went toward the garage. N.W., who was seventy-six years old and lived alone,

      entered the garage, asked Link why he was there, and Link panicked and

      grabbed N.W. as she attempted to run. Link placed his hand over N.W.’s

      mouth as she tried to yell for help, and a struggle ensued where N.W. was

      knocked to the ground multiple times, knocked over a bicycle, and was

      significantly injured. Link pushed her into her house, demanded money and

      jewelry, and she gave him approximately twenty dollars and stated that she did

      not have valuable jewelry. Link then directed her to take him to her bedroom

      so that he could inspect her jewelry, and there she gave him an additional

      twenty dollars. He then ordered N.W. to perform oral sex on him. After about

      five minutes, he ordered her to disrobe, climbed on top of her, and had sexual

      intercourse. He then washed N.W.’s vagina with liquid soap and ordered her

      to stay in the bedroom for five to ten minutes while left the residence.




      Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 2 of 9
[3]   The next day, Link’s mother called 911 and stated that Link told her he “had

      raped a woman in Greenwood” and was now threatening to hang himself.

      Appellant’s Appendix Vol. V at 18. Officers responded and arrested Link.


[4]   On May 7, 2015, the State charged him with two counts of rape as level 3

      felonies, burglary as a level 3 felony, criminal confinement as a level 5 felony,

      and being a repeat sexual offender based upon convictions for child molesting

      as class A and class B felonies in 1993. On August 25, 2015, the court granted

      the State’s motion to amend the burglary charge to elevate it to a level 1 felony.

      After twice continuing the commencement of a jury trial, at the final pretrial

      conference the State and Link announced they had entered into a plea

      agreement whereby Link would enter an open guilty plea to the original

      charges, including burglary as a level 3 felony. Link pled guilty pursuant to the

      plea agreement.


[5]   On April 18, 2016, the court held a sentencing hearing at which Link admitted

      that his crimes were “horrific” and that he was “truly sorry” for N.W.

      Transcript at 17-18. He claimed that he was “high on pills” when he

      committed the crimes. Id. at 26. He submitted a sentencing memorandum

      detailing his difficult childhood and his own history of being sexually abused.

      The State presented a victim’s impact statement from N.W.’s family telling how

      Link’s crimes violated the sanctity of N.W.’s house, which she had purchased

      forty years earlier with her now-deceased husband. It noted that N.W. suffered

      pain to the point that she could barely walk following the attack and could not

      be left alone for months. The statement also noted that “[o]ne of the hardest

      Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 3 of 9
      parts of this whole ordeal” for N.W. was the lengthy court proceedings before

      Link decided to plead guilty, in which “we lived on the dread of a trial hanging

      over us and the horror of [N.W.] having to relive all that happened to her”

      before he pled guilty “[a]t the last minute.” Id. at 37.


[6]   The court identified as mitigators Link’s decision to plead guilty, that he

      expressed remorse, and his troubled upbringing. It found as an aggravator that

      Link was on probation at the time of the present crime, which the court deemed

      “one of the strongest aggravators that [it] can imagine,” and it noted regarding

      the horrific nature of the new crime that it could not “think of a worse way to

      violate probation than that.” Id. at 60-61. It also identified as aggravators the

      age of N.W., the severe injuries to her, and the “incalculable” impact on her.

      Id. at 62. Although the court did not identify Link’s criminal history as an

      aggravator, it observed that his history was limited but “horrific” in nature. Id.

      at 59. The court found that the aggravators “overwhelmingly” outweighed the

      mitigators. Id. at 62. It sentenced Link to sixteen years for each of the two

      counts of rape, sixteen years for burglary, and six years for criminal

      confinement, enhanced Link’s sentence by nine years for being a repeat sexual

      offender, and ordered that the sentences be served consecutively in the

      Department of Correction. Thus, Link received an aggregate sentence of sixty-

      three years.


                                                   Discussion

[7]   The issue is whether Link’s sentence is inappropriate in light of the nature of the

      offenses and his character. Ind. Appellate Rule 7(B) provides that we “may
      Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 4 of 9
      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, [we find] that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” Under this rule, the

      burden is on the defendant to persuade the appellate court that his or her

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Relief is available if, after due consideration of the trial court’s sentencing

      decision, this court finds that in our independent judgment, the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. See Hines v. State, 30 N.E.3d 1216, 1225 (Ind. 2015). “[S]entencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Id. (quoting Cardwell v. State, 895 N.E.2d 1219,

      1222 (Ind. 2008)). “[A]ppellate review should focus on the forest—the

      aggregate sentence—rather than the trees—consecutive or concurrent, number

      of counts, or length of the sentence on any individual count.” Cardwell, 895
N.E.2d at 1225. “[W]hether we regard a sentence as appropriate at the end of

      the day turns on our sense of the culpability of the defendant, the severity of the

      crime, the damage done to others, and myriad other factors that come to light

      in a given case.” Hines, 30 N.E.3d at 1225 (quoting Cardwell, 895 N.E.2d at

      1224).


[8]   Link argues that this court should focus primarily on the length of his aggregate

      sentence and how it was ordered to be served. He asserts that he received the

      maximum sentence for each of the convictions except for the repeat sexual

      offender enhancement, for which he received a sentence one year shy of the


      Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 5 of 9
      maximum, noting further that the court ordered each of the convictions to be

      served consecutively. He argues that an enhanced, consecutive sentence is not

      necessary “to vindicate the fact that there were separate harms and separate acts

      against more than one person” and cites to Serino v. State, 798 N.E.2d 852 (Ind.

      2003), noting that the charging information in this case was “particularly

      muscular.” Appellant’s Brief at 18. He maintains that “[i]t is contrary to public

      policy to discourage a defendant from sparing his victim the horror of testifying,

      among other victim stressors, by imposing the maximum sentence allowable

      under the law against him when he enters into an open plea.” Id. at 19. The

      State argues that Link’s sentence is appropriate due to the egregious

      circumstances of the offenses and his poor character. 1


[9]   Our review of the nature of the offenses reveals that Link approached N.W.’s

      home and grabbed her after she confronted him in her garage. He covered her

      mouth and knocked her to the ground multiple times, causing her significant

      injuries. He pushed N.W. into her home, demanded money and jewelry, and

      ordered her to take him to her bedroom for him to examine her jewelry. Once

      in the bedroom, he first made N.W. perform oral sex on him before forcing her

      to disrobe and engage in sexual intercourse with him. After sexually assaulting

      N.W. both by forcing her to perform oral sex and engaging in sexual




      1
        The State also asserts that Link waived his right to appeal his sentence as part of the plea agreement. We
      observe that, at the guilty plea hearing, the provision in the plea agreement discussing waiver of Link’s right
      to appeal his sentence was not discussed and, indeed, when the court asked Link if he was “reserving the
      right to appeal [his] sentence,” Link responded: “Yes sir.” Transcript at 4. In any event we decide this case
      on the merits.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017                 Page 6 of 9
       intercourse, he washed her vagina and ordered her to remain in her bedroom

       for five or ten minutes while he left the scene. Following the incident, N.W.

       was barely able to walk and could not be left alone for months. The family

       detailed how the incident violated the sanctity of N.W.’s house, which she has

       owned for over forty years and purchased with her husband who is now

       deceased. We do not disagree with Link’s characterization of the offenses as

       horrific.


[10]   Our review of the character of the offender reveals that Link pled guilty and

       expressed remorse at his sentencing hearing. However, we note that Link

       waited until the eve of trial to change his plea to guilty and that he received a

       benefit for pleading guilty when the State agreed to allow him to plead guilty to

       burglary as a level 3 felony rather than as a level 1 felony. We further note that

       his decision to plead guilty was a pragmatic decision where there was ample

       evidence of his guilt, including multiple confessions both to his mother and the

       police.


[11]   Link was on probation at the time of the offenses stemming from convictions in

       1993 for child molesting as class A and class B felonies, in which the facts

       involved Link molesting his then-wife’s nine-year-old half-sister through threats

       including with a knife. He had been released to probation in July of 2014, less

       than a year before he committed the crimes against N.W. He testified that he

       was “high on pills” during the offenses and reported that he is addicted to

       Benadryl. Transcript at 26. The presentence investigation report states that the



       Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 7 of 9
       Indiana Risk Assessment System places Link in the high risk category to

       reoffend.


[12]   To the extent that Link asserts that his sentence in inappropriate in light of

       Serino, we note that the defendant in that case was convicted of twenty-six

       counts of child molesting and sexual misconduct involving a single victim over

       the course of three years, and the trial court sentenced him to 385 years in jail.
798 N.E.2d at 853. The Indiana Supreme Court revised Serino’s sentence to

       ninety years based in part on “substantial uncontested testimony from

       numerous witnesses speaking to Serino’s positive character traits.” Id. at 858.

       The Court also observed that “[e]ven the complaining witness and his mother

       had positive things to say about Serino.” Id. It further noted that the “385-year

       sentence is outside the typical range of sentences imposed for child molesting in

       any reported Indiana decision” and that Serino did not have any criminal

       history. Id. at 857. We find the Court’s analysis in Serino distinguishable.


[13]   Also, we find Link’s assertion that his sentence will dissuade others from

       entering into open guilty pleas unavailing. As noted he received a benefit for

       pleading guilty when the State agreed to allow him to plead guilty to burglary as

       a level 3 felony for which the sentencing range is between three and sixteen

       years, rather than as a level 1 felony which carries with it the sentencing range

       of between twenty and forty years.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 8 of 9
[14]   After due consideration, we conclude that Link has not met his burden of

       establishing that his aggregate sentence of sixty-three years is inappropriate in

       light of the nature of the offense and his character.


                                                   Conclusion

[15]   For the foregoing reasons, we affirm Link’s sentence for two counts of rape as

       level 3 felonies, burglary as a level 3 felony, criminal confinement as a level 5

       felony, and being a repeat sexual offender.


[16]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1605-CR-1003 | March 9, 2017   Page 9 of 9